Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 1/31/2022. Claims 1-12 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,297,088 and 088’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to utilizing graphs to determine network cyber anomalies. 

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,074 and 074’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to utilizing graphs to determine network cyber anomalies. 

Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of co-pending U.S. Patent Application No. 17/363,22. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to utilizing behavior related data to determine network cyber anomalies.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu et al. (US Patent No. 10,135,848 and Muddu hereinafter) in view of Lefebvre et al. (US Patent No. 9,503,467 and Lefebvre hereinafter).

As to claim 1, Muddu teaches a system for comprehensive data loss prevention and compliance management, comprising: 
a computing device comprising a processor and a memory (i.e., …illustrates in figure 1 devices with memory and processor element(s));
an observation and state estimation module comprising a second plurality of programming instructions stored in the memory and operating on the processor (i.e., …teaches in col. 37 lines 15-20 the following: “where each event feature set corresponds to an observable event in the target computer network.” ….teaches in col. 37 lines 50-65 the following: “In real-time processing, conclusions are reached substantially immediately following the receipt of input data such that the conclusions can be used to respond the observed environment. The ML-based CEP engine continuously receives new incoming event feature sets and reacts to each new incoming event feature set by processing it through at least one machine learning model. Because of real-time processing, the ML-based CEP engine can begin to process a time slice of the unbounded stream prior to when a subsequent time slice from the unbounded stream becomes available.”.), 
wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to (i.e., …teaches in col. 45 lines 10-30 the following: “The distributed computing platform engine 1804 can implement a model execution engine 1808. The model execution engine 1808 can then initialize one or more model-related process threads 1810 (e.g., a model preparation thread, one or more model training threads and/or model deliberation threads) managed by the distributed computing platform engine 1804. Each model-related process thread 1810 is a sequence of program instructions related to training, deliberation, or preparation of a machine learning model. Each model-related process thread 1810 can be managed independently by the distributed computing platform engine 1804”): 
monitor a plurality of connected resources on the network (i.e., …teaches in col. 8 lines 25-40 the following: “…”machine data” as used herein includes timestamped event data, as discussed further below. Examples of components that may generate machine data from which events can be derived include: web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc. The data generated by such data sources can include, for example, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc., which are indicative of performance or operation of a computing system in an information technology environment.” …teaches in figure 40E time series data);
and produce a cyber-physical graph representing the plurality of connected resources (i.e., …illustrates in figures 35 and 36, graphs detailing relationship connection between resources), 
wherein: the connected resources comprise one or more of people, devices, systems, and organizations within the network (i.e., …illustrates in figure 35 and 36, graphs detailing relationship connection between resources); 
the cyber-physical graph comprises nodes representing the connected resources (i.e., …illustrates in figure 35 and figure 50 B cyber relationship graphs), which each node having one or more properties containing descriptive information for the connected resource represented by that node (i.e., …illustrates in figure 35 graphs detailing relationship connection between resources); 
which each node having one or more properties containing descriptive information for the connected resource represented by that node (i.e., …illustrates in figure 35 and figure 50B, graphs detailing relationship connection between resources); 
and the cyber-physical graph comprises edges representing the logical relationships between the plurality of connected resources and the physical relationships between any connected resources comprising a hardware device (i.e., …illustrates in figure 35 and figure 50B, graphs detailing relationship connection between resources)
and an activity monitoring engine comprising a third plurality of programming instructions stored in the memory and operating on the processor (i.e., …teaches in col. 57 lines 15-40 the following: “In some embodiments, the anomaly data 2304 includes only the event data 2302 associated with detected anomalies. In other words, the anomaly processing can be viewed as a filtering process to pass on only event data associated with anomalous activity. In other embodiments and as explained elsewhere in this specification, the anomaly data 2404 includes data in addition to the underlying event data 2302. For example, the anomaly data associated with a particular entity may include the underlying event data associated with the anomalous activity, annotated information about that entity (e.g. a user ID or account associated with a device), timing data associated with the anomalous activity (e.g. when the anomaly occurred, when a similar anomaly last occurred, or periodicity of this type of anomaly showing up for the particular entity), etc. In some embodiments, the anomaly data 2304 is stored in a data structure in the form of an anomaly graph. In such embodiments, the anomaly graph includes a plurality of vertices (nodes) representing entities associated with the computer network and a plurality of edges, each of the plurality of edges representing an anomaly linking two of the plurality of vertices (nodes).”), 
wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to: generate expected behavior data of the connected resources-within the network by applying a behavioral model to each node of the cyber-physical graph (i.e. …teaches in col. 18 lines 50-65 the following: “The security platform 300 can create a behavior baseline for any type of entity (for example, a user, a group of users, a device, a group of devices, an application, and/or a group of applications). In the example of FIG. 6, the activities of server 606 are monitored and a baseline profile 616 specific for the server 606 is generated over time, based on event data indicative of network activities of server 606.”.) 
and storing the expected behavior data for that node as the one or more properties of that node (i.e. …teaches in col. 18 lines 50-65 the following: “Baseline profiles can be continuously updated (whether in real-time as event data streams in, or in batch according to a predefined schedule) in response to received event data, i.e., they can be updated dynamically and/or adaptively based on event data. If the human user 604 begins to access source code server 610 more frequently in support of his work, for example, and his accessing of source code server 610 has been judged to be legitimate by the security platform 300 or a network security administrator (i.e., the anomalies/threats detected upon behavior change have been resolved and deemed to be legitimate activities), his baseline profile 614 is updated to reflect the updated “normal” behavior for the human user 604.”); 
generate expected behavior data of the connected resources-within the network by applying a behavioral model to each node of the cyber-physical graph and storing the expected behavior data for that node as the one or more properties of that node (i.e. …teaches in col. 18 lines 50-65 the following: “Baseline profiles can be continuously updated (whether in real-time as event data streams in, or in batch according to a predefined schedule) in response to received event data, i.e., they can be updated dynamically and/or adaptively based on event data. If the human user 604 begins to access source code server 610 more frequently in support of his work, for example, and his accessing of source code server 610 has been judged to be legitimate by the security platform 300 or a network security administrator (i.e., the anomalies/threats detected upon behavior change have been resolved and deemed to be legitimate activities), his baseline profile 614 is updated to reflect the updated “normal” behavior for the human user 604.”); 
generate actual behavior data of the connected resources within the network from the time-series data and storing the expected behavior data for that node as the one or more properties of that node (i.e. …teaches in col. 18 lines 50-65 the following: “Baseline profiles can be continuously updated (whether in real-time as event data streams in, or in batch according to a predefined schedule) in response to received event data, i.e., they can be updated dynamically and/or adaptively based on event data. If the human user 604 begins to access source code server 610 more frequently in support of his work, for example, and his accessing of source code server 610 has been judged to be legitimate by the security platform 300 or a network security administrator (i.e., the anomalies/threats detected upon behavior change have been resolved and deemed to be legitimate activities), his baseline profile 614 is updated to reflect the updated “normal” behavior for the human user 604.”);
detect deviations of the actual behavior data from the expected behavior data by comparing the expected behavior data properties of each node with the actual behavior properties of that node (i.e., …teaches in col. 19 lines 5-15 the following: “anomalies and threats are detected by comparing incoming event data (e.g., a series of events) against the baseline profile for an entity to which the event data relates (e.g., a user, an application, a network node or group of nodes, a software system, data files, etc.). If the variation is more than insignificant, the threshold for which may be dynamically or statically defined, an anomaly may be considered to be detected. The comparison may be based on any of various techniques, for example, time-series analysis (e.g., number of log-ins per hour), machine learning, or graphical analysis (e.g., in the case of security graphs or security graph projections). Preferably, this detection is performed by various machine learning models.”). 

Muddu does not expressly teach:
and when deviations are detected, notify a risk analysis and scoring engine. 
In this instance the examiner notes the teachings of prior art reference Lefebvre. 
Lefebvre teaches in col. 15 lines 30-40 the following: “the monitoring device may compare the average, median, and/or standard deviation of a current packet size or a current packet quantity with the expected corresponding value, identified in the model of expected network activity, to determine the edge anomaly score. If any of the values varies from the expected value by more than a threshold amount, the monitoring device may assign the edge a higher edge anomaly score. For instance, if the average current packet size varies from the expected average packet size by more than the expected standard deviation, the monitoring device may assign the corresponding edge a high edge anomaly score.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Muddu with the teachings of Lefebvre by having their system comprise deviation data base risk communication. One would have been motivated to do so to provide a simple and effective means to illustrate anomaly detection, wherein the deviation data base risk communication process helps facilitate better security within the network and makes it easier to configure models for data updates. 

As to claim 2, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a system of claim 1, further comprising a risk analysis and scoring engine comprising a fourth plurality of programming instructions stored in the memory and operating on the processor (i.e., …illustrates in figure 46E analysis in comparison to baseline data), wherein the fourth plurality of programming instructions, when operating on the processor, cause the computing device to: 
receive deviation information from the activity monitoring engine (i.e., …illustrates in figure 46C activities deviation information); 
analyze the severity of the threat posed by the deviation using at least one analysis algorithm (i.e., …illustrates in figure 46E analysis in comparison to baseline data); 
generate a risk score based on a plurality of factors which indicate the severity of the threat (i.e., …teaches in col. 105 lines 5-10 the following: “The anomaly score associated with a particular entity is based on the entity profile (including the underlying feature scores) of the particular entity. The anomaly score may be conceptualized as combination of all of the feature scores for a particular entity.”); 
and display the risk score in text and graphical form (i.e., …figure 40A illustrates scores); 
wherein the risk analysis and scoring engine further generates an impact assessment score for each affected connected resource by determining an impact on the network using the cyber- physical graph (i.e., …teaches in col. 106 lines 50-67 & col. 107 lines 1-10 the following: “For example, an mission critical computing system associated with a given set of feature scores is viewed differently than a non-critical computing system associated with the exact same set of feature scores. Similarly, external data can be applied validate an anomaly detection. Here the process of generating the anomaly score includes comparing an entity identifier associated with an entity (internal or external) with entries in an external data source external to the computer network (e.g. a WHOIS lookup) and assigning an anomaly score indicating a confidence level that the entity identifier matches a particular entry in the external data source based on the comparing.”).

As to claim 3, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a system of claim 2, wherein the impact assessment score further comprises the calculation of the overall impact of a cyberattack, wherein the calculation is based at least in part on the impact assessment score for each connected resource affected by the cyberattack (i.e., …teaches in col. 105 lines 5-10 the following: “The anomaly score associated with a particular entity is based on the entity profile (including the underlying feature scores) of the particular entity. The anomaly score may be conceptualized as combination of all of the feature scores for a particular entity.”).

As to claim 4, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a system of claim 1, wherein the detection of deviations is based in part on a comparison of relationships between the connected resources against known security vulnerabilities (i.e., …teaches in col. 105 lines 5-10 the following: “The anomaly score associated with a particular entity is based on the entity profile (including the underlying feature scores) of the particular entity. The anomaly score may be conceptualized as combination of all of the feature scores for a particular entity.”).

As to claim 5, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a system of claim 4, wherein the risk score is based at least in part on the results of the comparison against known security vulnerabilities (i.e., …teaches col. 104 lines 45-55 the following: “generating the plurality of feature scores includes analyzing a sequencing of communications associated with an entity (internal or external) over a time period and assigning a feature score based on the analysis, wherein the feature score is indicative of a level of confidence that the communications are associated with an exploit chain. An Exploit is a piece of software, a chunk of data, or a sequence of commands that takes advantage of a bug or vulnerability in order to cause unintended or unanticipated behavior to occur on computer software, hardware, or something electronic (usually computerized).”. …teaches in col. 105 lines 5-10 the following: “The anomaly score associated with a particular entity is based on the entity profile (including the underlying feature scores) of the particular entity. The anomaly score may be conceptualized as combination of all of the feature scores for a particular entity.”).

As to claim 6, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a system of claim 1, wherein the observation and state estimation module is further configured to produce a visualization based at least in part on at least a portion of the time-series data, wherein the visualization illustrates changes to the data over time (i.e., …illustrates in figure 39A and figure 40D an event trend over a time series).

As to claim 7, Muddu teaches a method for comprehensive data loss prevention and compliance management, comprising the steps of: 
monitoring a plurality of network events on a network (i.e., …teaches in col. 8 lines 25-40 the following: “…”machine data” as used herein includes timestamped event data, as discussed further below. Examples of components that may generate machine data from which events can be derived include: web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc. The data generated by such data sources can include, for example, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc., which are indicative of performance or operation of a computing system in an information technology environment.” …teaches in figure 40E time series data); 
monitoring a plurality of connected resources on the network (i.e., …teaches in col. 57 lines 15-40 the following: “In some embodiments, the anomaly data 2304 includes only the event data 2302 associated with detected anomalies. In other words, the anomaly processing can be viewed as a filtering process to pass on only event data associated with anomalous activity. In other embodiments and as explained elsewhere in this specification, the anomaly data 2404 includes data in addition to the underlying event data 2302. For example, the anomaly data associated with a particular entity may include the underlying event data associated with the anomalous activity, annotated information about that entity (e.g. a user ID or account associated with a device), timing data associated with the anomalous activity (e.g. when the anomaly occurred, when a similar anomaly last occurred, or periodicity of this type of anomaly showing up for the particular entity), etc. In some embodiments, the anomaly data 2304 is stored in a data structure in the form of an anomaly graph. In such embodiments, the anomaly graph includes a plurality of vertices (nodes) representing entities associated with the computer network and a plurality of edges, each of the plurality of edges representing an anomaly linking two of the plurality of vertices (nodes).”); 
producing a cyber-physical graph representing the plurality of connected resources, wherein: the connected resources comprise one or more of people, devices, systems, and organizations within the network (i.e., …illustrates in figure 35 graphs detailing relationship connection between resources); 
the cyber-physical graph comprises nodes representing the connected resources, which each node having one or more properties containing descriptive information for the connected resource represented by that node (i.e., …illustrates in figure 35 graphs detailing relationship connection between resources); 
and the cyber-physical graph comprises edges representing the logical relationships between the plurality of connected resources and the physical relationships between any connected resources comprising a hardware device (i.e., …illustrates in figure 35 graphs detailing relationship connection between resources); 
generating expected behavior data of the connected resources-within the network by applying a behavioral model to each node of the cyber-physical graph and storing the expected behavior data for that node as the one or more properties of that node (i.e., …illustrates in figure 35 graphs detailing relationship connection between resources); 
generating actual behavior data of the connected resources within the network from the time- series data and storing the expected behavior data for that node as the one or more properties of that node (i.e. …teaches in col. 18 lines 50-65 the following: “Baseline profiles can be continuously updated (whether in real-time as event data streams in, or in batch according to a predefined schedule) in response to received event data, i.e., they can be updated dynamically and/or adaptively based on event data. If the human user 604 begins to access source code server 610 more frequently in support of his work, for example, and his accessing of source code server 610 has been judged to be legitimate by the security platform 300 or a network security administrator (i.e., the anomalies/threats detected upon behavior change have been resolved and deemed to be legitimate activities), his baseline profile 614 is updated to reflect the updated “normal” behavior for the human user 604.”); 
detecting deviations of the actual behavior data from the expected behavior data by comparing the expected behavior data properties of each node with the actual behavior properties of that node (i.e., …illustrates in figure 46E analysis in comparison to baseline data); 
and when deviations are detected (i.e., …illustrates in figure 46C received activities deviation information): 
analyzing the severity of the threat posed by the deviation using at least one analysis algorithm (i.e., …illustrates in figure 46E analysis in comparison to baseline data); 
generating a risk score based on a plurality of factors which indicate the severity of the threat (i.e., …teaches in col. 105 lines 5-10 the following: “The anomaly score associated with a particular entity is based on the entity profile (including the underlying feature scores) of the particular entity. The anomaly score may be conceptualized as combination of all of the feature scores for a particular entity. …illustrates in figure 40E, figure element 4086 visual scoring based on impact); 
and displaying the risk score in text and graphical form (i.e. …illustrates in figure 40E, figure element 4086 visual scoring based on impact).

Muddu does not expressly teach:
Communication between the deviation engine and risk engine to use the deviation data to calculate the risk score (i.e., “when deviations are detected, send information about the deviation to notify a risk analysis and scoring engine” as explicitly recited in claim 1 above). 
In this instance the examiner notes the teachings of prior art reference Lefebvre. 
Lefebvre teaches in col. 15 lines 30-40 the following: “the monitoring device may compare the average, median, and/or standard deviation of a current packet size or a current packet quantity with the expected corresponding value, identified in the model of expected network activity, to determine the edge anomaly score. If any of the values varies from the expected value by more than a threshold amount, the monitoring device may assign the edge a higher edge anomaly score. For instance, if the average current packet size varies from the expected average packet size by more than the expected standard deviation, the monitoring device may assign the corresponding edge a high edge anomaly score.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Muddu with the teachings of Lefebvre by having their system comprise deviation data base risk communication. One would have been motivated to do so to provide a simple and effective means to illustrate anomaly detection, wherein the deviation data base risk communication process helps facilitate better security within the network and makes it easier to configure models for data updates. 

As to claim 8, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a method of claim 7, wherein the risk analysis and scoring engine further generates an impact assessment score for each affected connected resource by determining an impact on the network using the cyber-physical graph (i.e. …illustrates in figure 40E, figure element 4086 visual scoring based on impact).

As to claim 9, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a method of claim 8, wherein the impact assessment score further comprises the calculation of the overall impact of a cyberattack, wherein the calculation is based at least in part on the impact assessment score for each connected resource affected by the cyberattack (i.e. …teaches in col. 105 lines 55-65 the following: “the plurality of feature scores may be processed according to one or more machine learning models to generate an anomaly score indicative of the probability or likelihood that malware is present in the computer network given the set of feature scores for a particular entity. Some machine-learning models appropriate for this application include naïve Bayes and logistic regression.”.).

As to claim 10, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a method of claim 7, wherein the detection of deviations is based in part on a comparison of relationships between the connected resources against known security vulnerabilities (i.e., …teaches in col. 105 lines 5-10 the following: “The anomaly score associated with a particular entity is based on the entity profile (including the underlying feature scores) of the particular entity. The anomaly score may be conceptualized as combination of all of the feature scores for a particular entity.”).

As to claim 11, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a method of claim 10, wherein the risk score is based at least in part on the results of the comparison against known security vulnerabilities (i.e., …teaches col. 104 lines 45-55 the following: “generating the plurality of feature scores includes analyzing a sequencing of communications associated with an entity (internal or external) over a time period and assigning a feature score based on the analysis, wherein the feature score is indicative of a level of confidence that the communications are associated with an exploit chain. An Exploit is a piece of software, a chunk of data, or a sequence of commands that takes advantage of a bug or vulnerability in order to cause unintended or unanticipated behavior to occur on computer software, hardware, or something electronic (usually computerized).”. …teaches in col. 105 lines 5-10 the following: “The anomaly score associated with a particular entity is based on the entity profile (including the underlying feature scores) of the particular entity. The anomaly score may be conceptualized as combination of all of the feature scores for a particular entity.”).

As to claim 12, the system of Muddu and as applied to claim 1 above teaches anomaly detection, specifically Muddu teaches a method of claim 7, wherein the observation and state estimation module is further configured to produce a visualization based at least in part on at least a portion of the time-series data (i.e., …illustrates in figure 39A and figure 40D an event trend over a time series), wherein the visualization illustrates changes to the data over time (i.e., …illustrates in figure 39A and figure 40D an event trend over a time series).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497